Citation Nr: 1736954	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition.

2.  Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	Katherine E. Patillo


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel
INTRODUCTION

The Veteran served in the United States Marine Corps from January 15, 1973 to February 27, 1973.

This matter comes before the Board from January 2010 rating decision of the Department of Veterans Affairs (VA) St. Petersburg Regional Office (RO).

A video conference hearing on this matter was held before the Board in May 2017 by the undersigned Veterans Law Judge.

At the hearing, a motion to advance this matter on the docket due to financial hardship was made.  The undersigned, based on 38 C.F.R. § 20.900(c), granted the motion.  Given such, the appeal is advanced on the docket.  38 U.S.C.A. §7107(a)(2) (West 2015).

At the hearing on appeal, the Veteran raised the issue of entitlement to service connection for a back disability.  Notably, this claim was originally denied in a March 2011 rating decision.  However, it has not been developed for appeal.  Given such, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.

The issue of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1975 rating decision denied entitlement to service connection for a right hip disability as it was determined that the Veteran's condition pre-existed his military service. 

2.  The evidence received since the June 1975 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip condition.

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2015).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

The Board notes that in the January 2010 rating decision, the RO reopened the claim for entitlement to service connection for a right hip condition.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received, because the issue goes to the Board's jurisdiction to reach the underlying claim .  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016); see also Hodge v. West, 155 F.3d 1358 (Fed. Cir. 1998).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence of record at the time of the June 1975 rating decision consisted solely of the Veteran's service medical records (SMRs).  Within his report of medical history, in answer to whether he had ever been hospitalized, it is recorded that he was shot in the right hip in 1964.  Since then, the Veteran has submitted evidence consisting of lay statements and clinical progress notes.  With respect to his lay contentions, the Veteran states that he told the military officer prior to enlistment that he had an existing bullet wound.  .  The Veteran also submitted medical progress notes regarding his condition, which were not previously considered.  This new evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts needed to establish service connection.  Moreover, it raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that reopening of the claim of entitlement to service connection for a right hip condition is warranted.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a right hip condition has been received and the claim is reopened, to this extent, the appeal is granted.



REMAND

VA Examination

The Veteran indicates he fell while in basic training and aggravated his hip due to an existing bullet wound injury.

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board notes that the Veteran has not been afforded a VA examination for his disabilities.  The rating decision from January 2010 notes that a VA examination was scheduled for the Veteran in December 2009; however, it was cancelled as the Veteran failed to report.  There is no evidence that the Veteran received notice of the examination or that any attempt was made to reschedule the exam.  

As such, the Board finds that a remand is required in order to afford the Veteran a VA examination with regard to the claim for his right hip condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all of the Veteran's treatment records.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified if the AOJ is unable to obtain those records. 

2.  Contact the Veteran and request that he identify any other private medical providers that may have records relevant to his claim that are not already of record.  Ask the Veteran to authorize release of any such records.  

3.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his right hip disorder.  The examiner should review the claims folder and acknowledge such review in the examination report.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorder, and any tests deemed necessary.

The examiner should provide an opinion as to: 

a) whether there is CLEAR AND UNMISTAKABLE EVIDENCE that the right hip condition EXISTED prior to the Veteran's period of service, and, if so

b) whether there is CLEAR AND UNMISTAKABLE EVIDENCE that the right hip condition was not aggravated during active duty (i.e. clear and unmistakable evidence that there was no increase in severity of the underlying disability beyond expected natural progression). 

If, in the alternative, it is determined the Veteran did not have a pre-existing right hip disability when entering active duty, the examiner should provide an opinion as to:

a) whether it is at least as likely as not (50 percent probability or more) that his current right hip condition is otherwise directly related to his military service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  The RO should advise the Veteran that if he fails to report for VA examination without good cause, that his claim may be denied.  See 38 C.F.R. § 3.655.  Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate. 

6.  The file must contain either a VA Form 646 or other documentation demonstrating that the Veteran's representative has been given an opportunity to review the claims file and present a written statement regarding the appeal, and such statement should be associated with the claims file.

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


